Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search (U.S. Patent No. 9,843,804) teaches encoding and decoding where blocks are split on the basis of a split type and split direction (binary or quad and, if binary, horizontally or vertically) to form additional blocks which may be further split continually until the size of the blocks reach a minimum size, that this method may be used to split CUs into PUs, in which case the blocks may be reconstructed on the basis of the PUs. However, such prior art does not disclose splitting blocks to form additional blocks and then setting the mode of these additional blocks by setting intra mode as the prediction mode when the size of the second block is smaller than a predetermined size.  Specifically, the prior art does not disclose:
…
setting a prediction mode of the at least one second block according to whether or not a size of the determined at least one second block is equal to a predetermined size;
obtaining a prediction block of a block included in the at least one second block on the basis of the set prediction mode; and
…
wherein the setting of the prediction mode comprises setting an intra mode as the prediction mode, if the size of the determined at least one second block is equal to the predetermined size, and
…
as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.

Claims 1, 11, and 12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.